Citation Nr: 1419595	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to an effective date earlier than October 29, 1999, for the grant of service connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1970.

In April 2010, the in Detroit, Michigan Regional Office (RO) denied service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the case to the Board of Veterans' Appeals (the Board).  In an April 2005 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Board remanded the matter of service connection for an acquired psychiatric disorder, to include PTSD for additional development.  Thereafter, additional development was accomplished, including obtaining the Veteran's military personnel records.  

In a February 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating effective October 29, 1999.  The Veteran appealed the assigned effective date of service connection.  


FINDINGS OF FACT

1.  An original claim of service connection for a psychiatric disorder was received on April 28, 1981. 

2.  Service connection for an acquired psychiatric disease was initially denied by the RO in August 1981 on the basis that the Veteran had a passive aggressive personality disorder which was not subject to service connection; the Veteran appealed that decision to the Board.  

3.  In November 1982, the Board denied service connection for an acquired psychiatric disorder; finding that the Veteran had a personality disorder.  


4.  In conjunction with the current claim, additional official service department records, not previously associated with the claims file at the time of the November 1982 Board decision were received by VA in April 2006, and showed that the Veteran served in combat in Vietnam.

5.  The record shows that the Veteran had manifestations of PTSD as of May 28, 1998, as shown in VA medical records.  

6.  The proper effective date for service connection for PTSD is May 28, 1998.


CONCLUSION OF LAW

An effective date of May 28, 1998, for the grant of service connection for PTSD is warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156 (prior to October 6, 2006), 3.400, 4.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in March 2001, March 2006, December 2006, and October 2007 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), service personnel records, and post-service treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Earlier Effective Date

An original claim of service connection for a psychiatric disorder was received on April 28, 1981.  The Veteran was afforded a VA examination in July 1981.  The Veteran was diagnosed as having a passive aggressive personality disorder, consistent with inservice diagnosis, to include on the separation examination.  In an August 1981 rating decision, the RO concluded that a passive aggressive personality disorder was not a disability within the meaning of VA laws governing the payment of service-connected compensation.  The Veteran appealed this decision to the Board.  In November 1982, the Board denied the Veteran's claim, finding that the Veteran had a passive aggressive personality disorder which was not a disease within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).  The Board's decision is final.  38 U.S.C.A. § 7104(b).  

On October 29, 1999, the Veteran's claim to reopen service connection for a psychiatric disorder, to include PTSD (the specified disorder), was received.  In a February 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating effective October 29, 1999.  The Veteran appealed the assigned effective date of service connection.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i); see also Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is denied, and the claimant fails to timely appeal that decision by filing a notice of disagreement within the one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes final and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.105.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

Further, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  

The Board notes that during the pendency of this appeal, revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) effective on October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  The substance of 38 C.F.R. § 3.400(q) is now included in the revised § 3.156(c).  In this case, and as the Veteran's representative points out, additional personnel records have been received.  As such, the Veteran and his representative request that his claim be considered under the earlier version of 38 C.F.R. § 3.156(c).

In this case, the Veteran seeks an award of service connection for PTSD prior to October 29, 1999, the effective date assigned by the RO based on the date of receipt of the informal petition to reopen the claim for this disability.  The  Veteran asserts that the effective date should be the date of his initial claim of service connection.  

The Veteran's claim of service connection for PTSD was received by the RO, on October 29, 1999.  The Veteran's claim, as noted, was denied, then appealed by him to the Board.  Pursuant to a Board remand, additional development was conducted, which included obtaining the Veteran's personnel records from the National Personnel Records Center.  These records substantiated combat service as the Veteran served with a combat support unit and frequently drive convoy duty while under threat of enemy attack.  Thus, the Veteran's stressors were presumed and other stressors were verified.  As the Veteran also had a diagnosis of PTSD, service connection was granted.  The assigned effective date was October 29, 1999, the date of claim to reopen.

The Board has considered the arguments of the Veteran and his representative that the effective date for the award of service connection for PTSD should be April 1981, which is the date of his initial application for service connection for PTSD, because the confirmation of his stressor was based, in part, on service department records that were not associated with the file when the claim was first adjudicated, pursuant to 38 C.F.R. § 3.156(c).  Prior to September 2006, 38 C.F.R. § 3.156(c) (2005) stated that if a supplemental report from the service department comprises new and material evidence and is received by VA before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  However, the retroactive evaluation of disability resulting from disease or injury subsequently service-connected on the basis of the new evidence from the service department must be adequately supported by the medical evidence.  Id.

The regulations regarding the rules pertaining to the reconsideration of decisions on claims based on newly discovered service records received after the initial decision in a claim were amended in September 2006.  See 52, 455-52,457 (Sept. 6, 2006) (Effective as of October 6, 2006).  From October 6, 2006, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Such records include service records that are related to a claimed inservice event, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records, and declassified records that could not have been obtained because they had been classified when VA decided the claim.  See id.  However, such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or any other official source.  See 38 C.F.R. § 3.156(c)(2) (2013).

In this case, subsequent to the Veteran's original claim, the RO obtained and associated with the record service personnel records, as noted above, and the Veteran's claim was granted, in part, on these newly-obtained records.  As such, 38 C.F.R. § 3.156 (c) applies.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  With regard to which version of 38 C.F.R. § 3.156(c) is applicable to the Veteran's case, the Court recently issued Cline v. Shinseki, 26 Vet. App. 18 (2012), to address the retroactivity of the October 2006 amendment to 38 C.F.R. § 3.156(c).  With respect to the limitation of 38 C.F.R. § 3.156(c)(2) on an effective date where a claim was reopened based on service department records, if the claimant did not provide sufficient information to allow VA to identify and obtain the records at the time of the prior denial, the Court held that this limitation was not retroactive to claims pending prior to the October 2006 amendment and remanded for the Board to apply the pre-amendment version of 38 C.F.R. § 3.156(c) to the claim.  Since, the Veteran's appeal was pending prior to the October 2006 amendment, the pre-amendment version of 38 C.F.R. § 3.156(c) is applicable to the Veteran's claim to reopen, received October 29, 1999, and also in accordance with his request.  According to Cline, 38 C.F.R. § 3.156 (c) would authorize an effective date for a claim reconsidered based on newly discovered service department records as early as the date of the original claim up to the date of the claim to reopen.  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  In this case, an effective date as early as April 28, 1981 (original date of claim since claim received more than one year after separation from service) and up to October 29, 1999 (the effective date assigned) could potentially be awarded.   As the claim is being reconsidered, not reopened, the effective date is affixed by operation of 38 C.F.R. § 3.400(b)(2)(i) for entitlement to service connection arising on a direct basis.  The effective date to be assigned is the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  

Although it can be presumed that at the time of the original April 1981 claim and the subsequent final Board decision, the Veteran had verified inservice stressors, the evidence does not show that the Veteran had a diagnosis of PTSD or other psychiatric disease at the time of his original RO denial in August 1981 or the subsequent November 1982 Board decision.  Rather, as noted, the diagnosis at that time was a personality disorder and the symptoms exhibited were attributable to that diagnosis  Personality disorders are considered congenital or developmental defects and, therefore, are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303 (c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, service connection for a personality disorder is prohibited as a matter of law.  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  Nonetheless, in this case, no psychiatric disorder was diagnosed as having been superimposed over the personality disorder during service.  

Subsequently, on October 28, 1999, the Veteran was diagnosed as having PTSD and major depression by a VA examination in outpatient treatment records.  However, the record reflects that on May 28, 1998, the Veteran was seen for complaints of depression and anxiety and thereafter continuously had treatment for these symptoms, also reporting his inservice stressors in conjunction with his complaints of symptoms to the VA examiners.  The Board accepts that the symptoms of the later diagnosis of PTSD and major depression were intertwined and the Veteran displayed symptoms of both from May 28, 1998.  There are no earlier records of treatment for psychiatric symptoms, after the July 1981 VA examination report which diagnosed the personality disorder.  In DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011), the Court clarified that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  See Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009) ("[A] medical diagnosis is not necessary to initiate a claim."); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a medical diagnosis is not required to substantiate a claim in certain circumstances).  

Thus, the Board finds that "entitlement" arose as of May 28, 1998, when manifestations of PTSD were demonstrated; thereafter followed by the actual diagnosis.  While the Veteran advances that he has had the same psychiatric disorder, PTSD, that he had when he initially filed his claim of service connection, this is not what the contemporaneous record shows.  Further, while the Veteran is competent in this case to report his symptoms, nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, the medical opinions provided in the service treatment records as well as on the July 1981 VA examination were more probative regarding diagnosis at that time which was a personality disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board is not permitted to substitute its own medical judgment.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Accordingly, the Board finds that entitlement to service connection for PTSD arose on May 28, 1998.  Therefore, the date entitlement arose controls as it is later than the date of the original claim April 1981.  As a result, under the pre-amendment version of 38 C.F.R. § 3.156(c), the Veteran is entitled to an effective date of May 28, 1998.  


ORDER

Entitlement to an earlier effective date of May 28, 1998, for the award of service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


